By an opinion herein filed August 24, 1932, the decree of the Court below was in part reversed. The reversal applied to certain property involved which this court held should have been decreed by the Court below to have been a part of the homestead of Florence V. Cowdery, as exempt from execution under the homestead laws of this state.
The language of Section 1 of Article X of the Constitution is that the exemption of one-half acre within the limits of any incorporated city "shall not extend to more improvements or buildings than the residence and business house of the owner; and no judgment or decree shall be a lien upon exempted property except as provided in this article."
That the land involved and held exempt was the homestead and that it did not exceed one-half acre is admitted. The burden was accordingly upon the judgment creditor to show clearly by competent proof that there was "more improvements or buildings" on the exempt land than "the residence and business house" of the owner, Mrs. Cowdery.
The only testimony on this point was that there was located on the exempt land a dwelling house, a two-story brick garage used to store the owner's car, although rented for the most part, a little flower shop in which Mrs. Cowdery conducted a flower business, and a frame construction building originally built for a garage, but in which space was rented for a sign painting business, although part of it was used for storage of flower pots. It was shown that the water for this paint shop was being obtained from the owner's residence, because the paint shop was so constructed as to have no separate water connection of its own. The place had been, without contradiction, the home of Mrs. Cowdery for forty years. The fact that in order *Page 575 
to pay her debts, part of the rents realized from parts of her homestead had been assigned to her creditors to discharge a particular debt, did not deprive the rented properties of their characteristic as part of the homestead, since the test of the constitution is whether or not there was located on the exempt land "more" than the business house and residence of the owner. As to this, we have held that under the circumstances shown in the present record, there was not.
We gather from the extraordinary petition for rehearing that has been filed, that facts may exist with respect to the property which are not clearly shown in the present record.
If that be true, opportunity may be given by the Chancellor on remand of the cause, to re-open the case and present further testimony before the final decree is amended to conform to the direction contained in our original opinion, which was to make such decree conform to the principles of law that we have decided should have been applied and for which we reversed the decree.
The extraordinary petition for re-hearing is denied but with leave to the Chancellor to permit such further proceedings to be had upon remand of the cause as will conform to equity and justice and the opinion we have heretofore rendered herein.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL AND DAVIS, J.J., concur.